UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2233



BAY COUNTRY CONSUMER FINANCE, INCORPORATED,

                                               Plaintiff - Appellant,

           versus


FIDELITY SECURITY LIFE INSURANCE COMPANY,

                                                Defendant - Appellee.


--------------------

OPTIMUM RE INSURANCE COMPANY,

                                                      Party in Interest.


--------------------

BEL AIR AUTO AUCTION, INCORPORATED; BSC
AMERICA, INCORPORATED; STEVEN R. FREEMAN,

                                                                Movants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:04-cv-00253-CCB)


Argued:   December 6, 2007                 Decided:    January 18, 2008


Before WILKINSON and SHEDD, Circuit Judges, and James P. JONES,
Chief United States District Judge for the Western District of
Virginia, sitting by designation.
Affirmed by unpublished per curiam opinion.


ARGUED: Steven Richard Freeman, FREEMAN, WOLFE & GREENBAUM, P.A.,
Towson, Maryland, for Appellant. Barron L. Stroud, Jr., BROWN &
SHEEHAN, L.L.P., Baltimore, Maryland, for Appellee.     ON BRIEF:
Robert C. Sanders, Upper Marlboro, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Lee Parsons was insured by two life insurance policies issued

by appellee Fidelity Security Insurance Company (“Fidelity”).                   The

policies were assigned by Parsons to appellant Bay Country Consumer

Finance, Incorporated (“Bay Country”), as collateral for loans made

to Parsons.     On June 11, 2003, Parsons, after having been missing

for six days, was found dead from carbon monoxide poisoning in his

car in the garage of a friend for whom he had been house-sitting.

     An autopsy was performed by the office of the Maryland Chief

Medical    Examiner    and   on   June   30,    2003,   Ana   Rubio,    M.D.,    an

assistant medical examiner, issued a report that opined that the

manner    of   death   was   suicide.        However,   after   being   provided

additional information on the circumstances of Parsons’ death by

Bay Country’s attorney, Dr. Rubio changed her opinion as to the

manner of death from “suicide” to “accident.”

      Because the life insurance policies in question contained an

exclusion for suicide, Fidelity declined to pay, and Bay Country

filed the present lawsuit in state court, which Fidelity removed to

the district court.          At the trial below, the issue was whether

Parsons had in fact committed suicide, with the parties presenting

conflicting evidence and expert opinion.                 The jury returned a

verdict in favor of Fidelity and Bay Country noted this appeal,

contending that the trial judge committed reversible error in

certain evidentiary rulings.         We affirm.


                                         3
                                        I.

     We review the district court’s evidentiary rulings for abuse

of discretion.        United States v. Hedgepeth, 418 F.3d 411, 419 (4th

Cir. 2005).      A district court abuses its discretion when it acts

arbitrarily      or     irrationally,    fails    to    consider    judicially

recognized factors constraining its exercise of discretion, relies

on erroneous factual or legal premises, or commits an error of law.

Id.; United States v. Williams, 461 F.3d 441, 445 (4th Cir. 2006).

     In a pretrial written opinion on Fidelity’s motion in limine,

the district judge excluded evidence from Dr. Rubio, the medical

examiner, as to the manner of death.          This exclusion was based on

several grounds, including the fact that the revised opinion was

the result of “selective information brought to [Dr. Rubio’s]

attention by an advocate for one side” and thus would “inject the

issue of [the attorney’s] personal communication with the medical

examiner into the jury’s deliberations.”           (J.A. 534.)      After this

ruling, a copy of Dr. Rubio’s autopsy report was introduced into

evidence, but with the manner of death opinion redacted.

     We believe that the district court did not commit error in

finding   that    the    probative   value   of   Dr.   Rubio’s    opinion   was

outweighed by its possible confusion of the issues.                See Fed. R.

Evid. 403.    Along with its motion in limine, Fidelity also moved to

disqualify counsel for Bay Country, and while the district court

expressly disclaimed any suggestion of improper behavior by the


                                        4
attorney, it was understandably concerned that these circumstances

would distract the jury from the real questions in the case.

     Moreover, even if the district court’s evidentiary ruling was

error, it was harmless.      See United States v. Morison, 844 F.2d
1057, 1078-80 (4th Cir. 1988) (concluding that the district court

did not commit reversible error when it excluded a portion of a

defense expert’s testimony because, inter alia, three other experts

testified to the same issue). Bay Country introduced the testimony

of two other experts, Dr. Caplan, a forensic toxicologist, and Dr.

Adams, a forensic pathologist, supporting the manner of death as

accidental.    Dr. Rubio’s opinion was simply cumulative.       While Bay

Country argues that the opinion of a public official such as Dr.

Rubio would have been more persuasive to the jury because of its

perceived     neutrality,   that   contention   is   undercut    by   the

involvement of counsel in changing Dr. Rubio’s mind as to the

manner of death.



                                   II.

     Bay Country also contends that the district court erred during

trial in sustaining an objection to a hypothetical question posed

on cross examination to one of Fidelity’s expert witnesses, Dr.

Breitenecker.    In his discovery deposition, Dr. Breitenecker had

been critical of the medical examiner’s change in opinion as to the

manner of Parsons’ death, and stated that had he been the medical


                                    5
examiner under the circumstances, he might have changed his opinion

from “suicide” to “undetermined,” but not to “accident.”           (J.A.

38.)   Before the jury, counsel for Bay Country sought to elicit the

same answer from Dr. Breitenecker.         The trial judge sustained

Fidelity’s objection on the ground that such testimony would open

up the issue of the medical examiner’s opinion as to the manner of

death, an issue foreclosed by the court’s earlier ruling.

       We agree with the district court that Dr. Breitenecker’s

answer would have either led to the medical examiner’s actual

opinion in the case, an option at odds with the exclusion of that

opinion, or would have been unfair to the full context of the

witness’s answer as given in the deposition.         Because the trial

court’s    ruling   excluding   the   medical   examiner’s   opinion   is

unassailable, this evidentiary ruling is likewise not a ground for

reversal.



                                  III.

       For the foregoing reasons, and after careful consideration of

the record and the appellant’s contentions, the judgment below is



                                                               AFFIRMED.




                                      6